Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  claim 20 recites “one one”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 9, 12-13, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kolda et al (US 6,931,884).
Regarding claim 1, Kolda discloses a container (14) for mounting under a vehicle floor, the container comprising:
a plurality of sidewalls (54, 58, 62, and 66; 4:13-14), wherein the plurality of sidewalls have a plurality of openings (plurality of air, electrical, water, and refrigerant connections/openings are shown in sidewalls throughout the figures);
a top wall (46) is attached to a top portion of the plurality of sidewalls, wherein the top wall is attached to the vehicle floor (by support members 42; shown in figures 2 and 6);
a floor (50) is attached to a bottom portion of the plurality of sidewalls;
a cavity defined by the plurality of sidewalls (54, 58, 62, and 66), the top wall (46), and the floor (50), wherein the cavity contains an HVAC apparatus (“condenser module”).
Regarding claim 4, Kolda discloses the HVAC apparatus is an air conditioner (the apparatus conditions air in vehicle space).
Regarding claim 5, Kolda discloses the container is weatherproof (as the container is at a vehicle exterior it is weatherproof). Weatherproof is defined as resistant to the effects of weather. The claim provides no specific definition.
Regarding claim 9, Kolda discloses a modular container for mounting under a vehicle floor, the modular container comprising:
a plurality of sidewalls (54, 58, 62, 66, and 154; 4:13-14), wherein the plurality of sidewalls have a plurality of openings (plurality of air, electrical, water, and refrigerant connections/openings are shown in sidewalls throughout the figures);
a top wall (46) is attached to a top portion of the plurality of sidewalls, wherein the top wall is attached to the vehicle floor (by support members 42; shown in figures 2 and 6);
a removable floor (50) is attached to a bottom portion of the plurality of sidewalls;
a cavity defined by the plurality of sidewalls (54, 58, 62, 66, and 154), the top wall (46), and the floor (50), wherein the cavity contains a plurality of fasteners (fasteners for components of HVAC apparatus shown in figure 9) for holding an HVAC apparatus (“condenser module”);
wherein the top wall (46) of the modular container is positioned in at least one mounting spot (figure 1 shows the container in a mounting spot relative to the vehicle).
Regarding claim 12, Kolda discloses the HVAC apparatus is an air conditioner (the apparatus conditions air in vehicle space).
Regarding claim 13, Kolda discloses the container is weatherproof (as the container is at a vehicle exterior it is weatherproof). Weatherproof is defined as resistant to the effects of weather. The claim provides no specific definition.
Regarding claim 19, Kolda discloses the removable floor (50) has a hinged side connected to one of the plurality of side walls (hinge 156 shown in figure 4 connects to sidewall 154).
Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by over Abbott (US 4,016,641).
Regarding claim 1, Abbott discloses a container (30) for mounting under a vehicle floor, the container comprising:
a plurality of sidewalls (figures show container 30 includes container walls), wherein the plurality of sidewalls have a plurality of openings (51 includes plurality of openings);
a top wall (top wall shown in figure 9) is attached to a top portion of the plurality of side walls, wherein the top wall is attached to the vehicle floor (by way of supports 72 and 74 being part of floor structure);
a floor (bottom or floor is shown figure 9) is attached to a bottom portion of the plurality of sidewalls;
a cavity defined by the plurality of side walls, the top wall, and the floor, wherein the cavity contains an HVAC apparatus (4:50).
Regarding claim 2, Abbott discloses the top wall has a top opening (58); wherein the top opening is connected to a vehicle floor vent opening (82) on the vehicle floor.
Regarding claim 3, Abbott discloses the HVAC apparatus receives air through the vehicle floor vent opening (82) and the top opening (58) into the cavity of the body, wherein the cavity serves as an air return plenum.
Regarding claim 4, Abbott discloses the HVAC apparatus is an air conditioner (4:46).
Regarding claim 5, Abbott discloses the container is weatherproof (as the container is at a vehicle exterior it is weatherproof). Weatherproof is defined as resistant to the effects of weather. The claim provides no specific definition.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as obvious over Abbott (US 4,016,641) in view of Rothman (GB 1324780)
Regarding claim 6, Abbott discloses a plurality of ducts (94 and 24) comprising a first end connected to an opening (64) in the side wall, and a plurality of send ends connected to a plurality of outputs (25);
wherein air from the HVAC apparatus flows through the plurality of ducts (94 and 24) from the opening (64) to the plurality of outputs (25);
at least one electrical connector (112); and
at least one control connector (113).
Abbott lacks a plurality outlet ducts connected to a plurality of openings in the sidewall and a plurality of pipes. Rothman discloses a container for mounting below a vehicle floor including a plurality ducts (14) comprising a plurality of first ends connect to a plurality of openings (13) in a container sidewall; and a plurality of second ends connected to a plurality of outputs (shown in figure 1); and a plurality of pipes (18 and 19) comprising water pipes (2:65-73).
It would have been obvious to one of ordinary skill in the art to have provided Abbott with the plurality of air outlet openings and water pipes as taught by Rothman in order to provide additional connection to outlet areas and to provide for heating by a hot water source.
Regarding claim 7, Abbott discloses the plurality of outputs are positioned with the vehicle floor (3:60-63).
Regarding claim 8, Abbott discloses at least one of the plurality of ducts form at least one catch  which prevents debris from entering the cavity (duct 94 is arranged as a U-shaped duct as shown in figure 4 and thereby acts as a catch or trap).
Claim(s) 9-13 and 18-19 is/are rejected under 35 U.S.C. 103 as obvious over Abbott (US 4,016,641) in view of Chabaud (FR 15123177).
Regarding claim 9, Abbott discloses a modular container (30) for mounting under a vehicle floor, the modular container comprising:
a plurality of sidewalls (figures show container 30 includes container walls), wherein the plurality of sidewalls have a plurality of openings (51 includes plurality of openings);
a top wall (top wall shown in figure 9) is attached to a top portion of the plurality of side walls, wherein the top wall is attached to the vehicle floor (by way of supports 72 and 74 being part of floor structure);
a floor (bottom or floor is shown figure 9) is attached to a bottom portion of the plurality of sidewalls;
a cavity defined by the plurality of side walls, the top wall, and the floor, wherein the cavity contains an HVAC apparatus (4:50);
wherein the top wall of the modular container is positioned in at least one mounting spot (figures 1 and 2 show the container in a mounting spot).
Regarding the floor of the container being removable; it’s ambiguous whether the floor of the container is removable from the sidewalls or is formed as an integral construction. Chabaud discloses a modular container for mounting under a vehicle floor; including a removable floor (28) attached to a bottom portion of a plurality of sidewalls (29). It would have been obvious to one of ordinary skill in the art to have provided Abbott with a removable floor as taught by Chabaud in order to allow removability for servicing.
Regarding claim 10, Abbott discloses the top wall has a top opening (58); wherein the top opening is connected to a vehicle floor vent opening (82) on the vehicle floor.
Regarding claim 11, Abbott discloses the HVAC apparatus receives air through the vehicle floor vent opening (82) and the top opening (58) into the cavity of the body, wherein the cavity serves as an air return plenum.
Regarding claim 12, Abbott discloses the HVAC apparatus is an air conditioner (4:46).
Regarding claim 13, Abbott discloses the container is weatherproof (as the container is at a vehicle exterior it is weatherproof). Weatherproof is defined as resistant to the effects of weather. The claim provides no specific definition.
Regarding claim 18, Abbott and Chabaud discloses the removable floor has a protruding rim, where the protruding rim has a plurality of rim holes (shown in figures 6 and 7 of Chabaud) that align with a plurality of bottom fastener holes located on the bottom portion of the plurality of side walls; when the removable floor is attached to the bottom portion of the plurality of the side walls by a plurality of bottom fasteners inserted through each of the plurality of rim holes and the plurality of bottom fastener holes respectively (figures 4-8 show the connection between sidewalls and removable floor include fasteners therethrough).
Regarding claim 19, Abbott as modified discloses the modular container of claim 9, but lacks a hinged connection at the removable floor. The examiner takes official notice that hinges are old and well known. It would have been obvious to one of ordinary skill in the art to have provided Abbott with a hinge between the floor and sidewall in order to provide access to the container interior for maintenance and servicing.
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as obvious over Abbott (US 4,016,641), in view of Chabaud (FR1512377), and in view of Rothman (GB 1324780)
Regarding claim 14, Abbott discloses a plurality of ducts (94 and 24) comprising a first end connected to an opening (64) in the side wall, and a plurality of send ends connected to a plurality of outputs (25);
wherein air from the HVAC apparatus flows through the plurality of ducts (94 and 24) from the opening (64) to the plurality of outputs (25);
at least one electrical connector (112); and
at least one control connector (113).
Abbott lacks a plurality outlet ducts connected to a plurality of openings in the sidewall and a plurality of pipes. Rothman discloses a container for mounting below a vehicle floor including a plurality ducts (14) comprising a plurality of first ends connect to a plurality of openings (13) in a container sidewall; and a plurality of second ends connected to a plurality of outputs (shown in figure 1); and a plurality of pipes (18 and 19) comprising water pipes (2:65-73).
It would have been obvious to one of ordinary skill in the art to have provided Abbott with the plurality of air outlet openings and water pipes as taught by Rothman in order to provide additional connection to outlet areas and to provide for heating by a hot water source.
Regarding claim 15, Abbott discloses the plurality of outputs are positioned with the vehicle floor (3:60-63).
Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as obvious over Abbott (US 4,016,641), in view of Chabaud (FR 15123177), and in further view of Jeong et al (US 10,000,110).
Regarding claims 16-17, Abbott as modified discloses the modular container of claim 9, but lacks a drain. Jeong discloses a container including a floor (30) having a floor opening (32) to drain a fluid within the container; wherein the floor opening secures a drain fitting (shown in figure 2) wherein the drain fitting secures a drain tube (26) connected to the HVAC apparatus (10a) to and through the floor opening; wherein an HVAC fluid drains out of the HVAC apparatus through the drain tube that is secured in the floor opening to an outside environment. It would have been obvious to one of ordinary skill in the art to have provided Abbott with the drain as taught by Jeong in order to drain away condensate which naturally occurs during the refrigeration process.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as obvious over Abbott (US 4,016,641) in view of Chabaud (FR 15123177), and in further view of Shah et al (US 11,001,123)
Regarding claim 20, Abbott discloses the modular container of claim 9, lacks a water pump. Shah discloses a combined heat exchange system for a vehicle including a refrigeration cycle and hot water heater including a water pump (36) attached to one of the side walls (by way of water pipes 40 and 42) and a water pump cover (56) fitted to cover the water pump (wall 56 covers the pump by separating the internal regions), wherein the water pump cover is attached to one of the plurality of sidewalls. It would have been obvious to one of ordinary skill in the art to have provided Abbott with the hot water pump of Shah in order to supply hot water to the vehicle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xie (US 2019/0299741) vehicle air conditioning and water heating device.
Pannell (US 2007/0295017) RV heating and cooling.
Moxon (US 2006/0196955) RV hot water.
Glassmeyer (US 3,894,705) under floor bracket.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763